Citation Nr: 1510085	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-33 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, to include chronic lumbosacral strain.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to December 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain is related to service.

2.  A current bilateral knee condition was not caused by or incurred in service.

3.  A current left shoulder condition was not caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter July 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

With respect to the claim of entitlement to service connection for a back condition, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

With regard to the Veteran's claimed bilateral knee and left shoulder conditions, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to a knee or shoulder that occurred in service.  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Chronic Lumbosacral Strain

The Veteran claims service connection for a back condition.  Specifically, in his December 2012 substantive appeal, the Veteran stated that his condition arose in service, when he was treated for a strain while stationed in Germany.

Service treatment records indicate that the Veteran was treated for lower back pain that had lasted for one and a half weeks in July 2001.  He was diagnosed with a lumbar strain.  

VA treatment records show that the Veteran sought treatment for back pain beginning in September 2009.  At the time, he reported that he had suffered from back pain off and on for 7 years, though it had increased in severity over the past two years.  December 2009 x-rays showed mild right convexity scoliosis at the L3 level, otherwise normal.  In March 2010, the Veteran was fitted for a back brace.  In August 2010, he described occasional back soreness and spasms.

The Veteran underwent a VA examination in October 2010.  The Veteran reported that after being treated in July 2001, he continued to suffer a lumbar strain.  He stated that he seldom saw the medics, but continued to have intermittent pain, occurring about twice a week.  Around three years prior to the examination, it increased to daily pain, radiating into his left buttock.  The examiner found no spasm or tenderness on palpation.  There was some limited motion with pain.  The examiner diagnosed a chronic lumbosacral strain.  The examiner further opined that a soft tissue condition experienced at this time would not be related to a soft tissue condition experienced in service.

The Board does not find the VA examiner's opinion probative.  The examiner states that the Veteran was diagnosed with a lumbar strain in service, that the Veteran reports lower back pain since that diagnosis, and that the Veteran currently has a chronic lumbar strain.  The examiner then offers a conclusory statement that the Veteran's current chronic lumbar strain is not related to his prior lumbar strain, with no further explanation as to why that is the case.

The Board finds more probative the Veteran's statements that he has suffered back pain since his in-service diagnosis of a lumbar back strain, and finds these statements sufficient to link that lumbar back strain to his current chronic lumbosacral strain.  Thus, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's chronic lumbar back strain is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a back condition is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. App. at 53-56.

Bilateral Knee Condition

The Veteran claims service connection for a bilateral knee condition.  Specifically, in his December 2012 substantive appeal, the Veteran stated that his condition has existed since service, when he did a lot of running and hurt his knee.

Service treatment records do not indicate any knee-related symptoms or treatment.

VA treatment records show that the Veteran first reported knee pain when he was being treated for lower back pain in December 2009.  A May 2010 treatment record indicates that the Veteran reported that his knee pain began in 2001, gradually worsening over the years and mainly happening in the mornings.  The physician noted that a bilateral knee examination was negative.  In August 2010, the Veteran reported that his knees are painful only in the mornings, and will feel much better after he pops them.  August 2010 x-ray reports note a bilateral tibial spike and patellar spur that could represent early degenerative changes, and calcific densities abutting the anterior/inferior pole of both patellae, which may indicate prior trauma or calcified insertion of the patellar tendon.  The Veteran continued treatment with VA, and by February 2011 his physicians began referring to his knee condition as degenerative joint disease.

The Board does not find the Veteran's statement that his bilateral knee condition has existed since service credible.  The Veteran's statement is vague and gives no corroborating detail.  There is no account of an injury, incident or treatment related to his knees.  The Veteran has provided no information to support his contention, save that he ran a lot in service and hurt his knee.  For these reasons, the Board finds that there is no credible evidence of an event, injury, or disease related to the Veteran's knees that occurred in service, and service connection for a bilateral knee condition must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Left Shoulder Condition

The Veteran claims service connection for a left shoulder condition.  Specifically, in his December 2012 substantive appeal, the Veteran states that his condition existed since service.

Service treatment records do not indicate any shoulder-related symptoms or treatment.

VA treatment records indicate that the Veteran's treating physician noted shoulder impingement and probable right bicipital tendonitis when the Veteran was being treated for lower back pain in May 2010.  In August 2010, the Veteran reported occasional left shoulder soreness.  X-rays from August 2010 were normal and noted unremarkable.  

The Board does not find the Veteran's statement that his left shoulder condition has existed since service credible.  The Veteran's statement is vague and gives no corroborating detail.  There is no account of an injury, incident or treatment related to his left shoulder.  He does not say when during his almost 9 years of service his left shoulder condition arose.  The Veteran has provided no information to support his contention.  For these reasons, the Board finds that there is no credible evidence of an event, injury, or disease related to the Veteran's left shoulder that occurred in service, and service connection for a left shoulder condition must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a back condition, to include a chronic lumbosacral strain, is granted.

Service connection for a bilateral knee condition is denied.

Service connection for a left shoulder condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


